Exhibit 10.35

SENIOR EXECUTIVE AND WHOLETIME DIRECTOR EMPLOYMENT AGREEMENT

BETWEEN

iGATE Global Solutions Limited

AND

Mr. Suresh Anantha Narayanan



--------------------------------------------------------------------------------

SENIOR EXECUTIVE AND DIRECTOR EMPLOYMENT AGREEMENT

This Agreement is made as of the 1st day of January, 2010 (the “Employment
Agreement”) by and between iGATE Global Solutions Limited, a company
incorporated under the [Indian] Companies Act, 1956, as amended (the “Companies
Act”) with its registered office at 158-162P & 165P-170P, EPIP, Phase II,
Whitefield, Bangalore 560 066, Karnataka, India (“iGATE “) and Mr.Suresh Anantha
Narayanan residing at No.132B(Old No. 57/1),ECC Road, Whitefield, Bangalore –
560066, Karnataka, India (“Executive”).

RECITALS

 

A.

WHEREAS, the Executive is an employee of iGATE (as defined herein) and has
signed an Employment Agreement dated 6th December, 2006. The Executive joined
the Company as Chief Delivery Officer vide the above Executive Employment
Agreement.

 

B WHEREAS, on considering the eligibility, experience and performance of the
Executive, the Board of Directors of the Company have appointed the Executive as
Chief Delivery Officer & Member of the Board in Grade G of iGATE, on the terms
and conditions set forth in this Employment Agreement

 

C.

WHEREAS the appointment shall be effective from 1st January,2010 and the terms
of the Appointment will be for a period of 5 years and will be governed by the
provisions of the Companies Act, 1956 ; and

 

D. WHEREAS, this Employment Agreement is necessary for the protection of the
Company’s legitimate and protectible business interests in its Customers,
prospective Customers, accounts and confidential proprietary and trade secret
information.

NOW THEREFORE, in consideration of the premises and the agreements and covenants
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Company and the Executive agree as follows:

1. Definitions. Unless specifically defined herein, the following terms shall
have the meaning assigned to them under this Section 1:

(a) “Action” shall mean any action, suit or legal, administrative or arbitral
proceeding or investigation before any governmental or regulatory authority;

(b) “Affiliate” with respect to a specified Person, means any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person; provided, however, that, for purposes of this definition,
the terms “controlling”, “controlled by” or “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, or the power to elect
or appoint at least 50% of the directors, managers, partners or other
individuals exercising similar authority with respect to such Person;

 

2



--------------------------------------------------------------------------------

(c) “Company” or “iGATE” shall mean iGATE and any Affiliate or joint venture of
iGATE, including any direct or indirect holding company or subsidiary of iGATE,
as well as any of their respective operating divisions;

(d) “Company Business” shall mean the business conducted by the Company;

(e) “Confidential Information” shall include, but is not necessarily limited to,
any information which may include, in whole or part, information concerning the
Company’s accounts, sales, sales volume, sales methods, sales proposals,
customers or prospective customers, prospect lists, Company manuals, formulae,
products, processes, methods, financial information or data, compositions,
ideas, improvements, inventions, research, computer programs, computer related
information or data, system documentation, software products, patented products,
copyrighted information, know how and operating methods and any other trade
secret or proprietary information belonging to the Company or relating to the
Company’s affairs that is not public information;

(f) “Competing Business” shall mean any business which provides, designs,
develops, markets, engages in, invests in, produces or sells any products,
services, or businesses which are the same or similar to the Company Business or
those provided, designed, developed, marketed, engaged in, invested in, produced
or sold by the Company;

(g) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to the Executive as a result of the Executive’s access to the
Company’s business information, Confidential Information, customer lists or
customer account information (including any Person to whom the Company makes a
written proposal to provide services during the term of this Agreement);
(ii) that is a business entity or individual with whom the Company has a valid
and subsisting contract as of the date of this Agreement; or (iii) a business
entity or individual with whom the Company enters into a valid contract during
the term of this Agreement;

(h) “Party” shall mean either the Company or the Executive and the “Parties”
shall mean the Company and the Executive collectively.

(i) “Person” means any individual, sole, proprietorship, corporation, company,
partnership, limited liability company, joint venture, unincorporated society,
governmental authority, association or trust or any other entity or
organization.

2. Employment.

(A) iGATE hereby employs the Executive as Chief Delivery Officer and Member of
the Board and Executive hereby accepts full time employment with iGATE on the
terms and conditions contained in this Employment Agreement. The Executive
confirms that there are no Actions pending against him and, to the best
knowledge of the Executive, there are no Actions threatened against him.

(B) The Executive shall be appointed as a Director on the Board of Directors of
the Company and shall cease to be a Director of the Company forthwith upon
cessation of his employment with the Company.

3. Duties.

(a) The Executive shall serve iGATE as Chief Delivery Officer and Member of the
Board and agrees to promote the Company’s interests, be responsible for such
duties as are

 

3



--------------------------------------------------------------------------------

commensurate with and required by such position, and any other duties as may be
assigned to the Executive by the Company from time to time.

(b) The Executive agrees to perform his duties in a diligent, trustworthy,
loyal, businesslike, productive, and efficient manner and to use his best
efforts to advance the business and goodwill of the Company. The Executive
agrees to devote all of his business time, skill, energy and attention
exclusively to the business of the Company.

(c) During the time the Executive is employed with iGATE, he will not engage in
any other business for his own account or be employed by any other Person, or
render any services, give any advice or serve in a consulting capacity, whether
gratuitously or otherwise, to or for any other Person without the prior written
approval of iGATE.

4. Place of Work. The Executive will be based at Bangalore but may be relocated
to other locations, based on mutual agreement. The Executive’s duties will
include travel in the United States of America, India and other countries, often
at short notice.

5. Compensation.

(a) The Executive’s annual salary and other compensation as of the date of this
Employment Agreement are as set forth on Attachment A hereto. iGATE shall be
entitled to withhold from any payments due to the Executive and pursuant to the
provisions of this Employment Agreement, any amounts required to be withheld by
any applicable taxing or other authority, or any amounts loaned to the Executive
by the Company.

6. Policies and Practices. The Executive agrees to abide by all the Company
rules, regulations, instructions, policies, practices and procedures which the
Company may amend from time to time and to indemnify the Company for any loss
suffered as a consequence of a breach by the Executive of the Company rules,
regulations, instructions, policies, practices and procedures.

7. Non-Competition. In order to protect the Company’s legitimate and protectible
business interest the Executive covenants and agrees that for the entire period
of his employment with iGATE, the Executive shall not, either directly or
indirectly, except as provided in Section 3(c) of this Employment Agreement,
engage in any Competing Business or to own, manage, operate, control or
participate in, or have any ownership interest in (except an ownership not
exceeding two percent (2%) of the stock of a listed public company), or make
loans to, or promote or assist financially or otherwise aid or advise as an
agent, consultant, officer, partner, director, employee, independent contractor
or otherwise, whether directly or indirectly, any Person who is engaged in, or
operates, or attempts to operate any business or service which is a Competing
Business anywhere in the world, including the Republic of India or any political
sub-division thereof.

8. Non-Solicitation. In order to protect the business interest and goodwill of
the Company with respect to Customers and accounts, and to protect Confidential
Information, the Executive covenants and agrees that for the entire period of
his employment with iGATE, and for a period of One (1) year after termination of
the Executive’s employment, the Executive shall not:

(a) directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between the Company and any of its
employees or between the Company and any of its customers

 

4



--------------------------------------------------------------------------------

9. Nondisclosure and Nonuse of Confidential Information. The Executive covenants
and agrees that during the Executive’s employment or any time after the
termination of such employment, not to communicate or divulge to any Person,
either directly or indirectly, and to hold in strict confidence for the benefit
of the Company, all Confidential Information except that the Executive may
disclose such Confidential Information to Persons who need to know such
Confidential Information during the course and within the scope of the
Executive’s employment. The Executive will not use any Confidential Information
for any purpose or for the Executive’s personal benefit other than in the course
and within the scope of Executive’s employment. The Executive agrees to sign and
abide by the terms and conditions of the Confidential Information and
Intellectual Property Protection Agreement, a copy of which is attached hereto
as Attachment B and incorporated as though fully set forth herein.
Notwithstanding the foregoing, the confidentiality obligations of this Section 9
will not apply to information which: (a) The Executive is compelled to disclose
pursuant to any applicable law or any order of any court of competent
jurisdiction or any competent judicial, governmental or regulatory body; (b) can
be shown to have been generally available to the public other than as a result
of a breach by the Executive of his confidentiality obligations herein
contained; or (c) can be shown to have been provided to the Executive by a third
party who obtained such information other than from the Executive or other than
as a result of a breach by the Executive of his confidentiality obligations
herein contained.

10. Termination.

(a) iGATE may terminate the Executive’s employment under the following
conditions:

(i) With Cause Termination. iGATE may, immediately and without notice, terminate
the Executive from employment with “Cause”. “Cause” shall mean (i) the
commission of a crime involving moral turpitude, theft, fraud or deceit;
(ii) conduct that has an adverse effect on the Company’s reputation,
(iii) substantial or continued unwillingness to perform duties as reasonably
directed by the board of directors of iGATE; (iv) gross negligence or deliberate
misconduct; or (v) any material breach of Section 6 and any breach of Sections
2, 3, 7, 8, 9, or 13 of this Employment Agreement, or the Confidential
Information and Intellectual Property Protection Agreement. The Executive
acknowledges that he has continuing obligations under this Employment Agreement
including, but not limited to Sections 7, 8, and 9, in the event that he is
terminated with Cause; provided that if the Executive’s employment is terminated
pursuant to Section 10(a)(ii), then the Executive will be paid three (3) months
(“Severance Period”) severance pay based on the Executive’s last basic salary.

(ii) Without Cause. In the event that the Executive’s employment is terminated
without Cause, the Executive will be given not less than three (3) months prior
written notice of such termination. In the event iGATE desires to terminate the
Executive’s employment without Cause, without prior notice as set out in this
Section 10(a) (ii), then the Executive will be paid three (3) months (“Severance
Period”) severance pay based on the Executive’s last basic salary. The Executive
acknowledges the Executive’s continuing obligations under this Employment
Agreement including, but not limited to Sections 7, 8 and 9, in the event that
the Executive is terminated without Cause. The Executive further acknowledges
that the payment of any severance under this Employment Agreement is conditioned
upon the Executive first signing an agreement and release of all claims against
the Company in accordance with the Company’s policies, as amended from time to
time.

 

5



--------------------------------------------------------------------------------

(b) The Executive may terminate his employment by giving not less than three
(3) months prior written notice of his intention to terminate, provided,
however, that iGATE may decide to end his employment at any time during the said
three (3) months upon payment to the Executive of the salary due to the
Executive for the remainder of the said three (3) months notice period based on
the Executive’s last basic salary. The Executive acknowledges his continuing
obligations under this Employment Agreement including, but not limited to
Sections 7, 8 and 9, in the event that the Executive terminates his employment
with iGATE.

11. Equitable Relief; Fees and Expenses. The Executive stipulates and agrees
that any breach of this Employment Agreement by him will result in immediate and
irreparable harm to the Company, the amount of which will be extremely difficult
to ascertain, and that the Company could not be reasonably or adequately
compensated by damages in an action at law. For these reasons, iGATE shall have
the right, without objection from the Executive, to obtain such preliminary,
temporary or permanent injunctions or restraining orders or decrees as may be
necessary to protect the Company against, or on account of, any breach by the
Executive of the provisions of this Employment Agreement without the need to
post bond. Such right to equitable relief is in addition to all other legal
remedies iGATE may have to protect its rights. In the event iGATE obtains any
such injunction, order, decree or other relief, in law or in equity, for any
breach by the Executive of the provisions of this Employment Agreement, the
Executive shall be responsible for reimbursing iGATE for all costs associated
with obtaining the relief, including reasonable attorneys’ fees, and expenses
and costs of suit.

12. Amendments. No supplement, modification, amendment or waiver of the terms of
this Employment Agreement shall be binding on the parties hereto unless executed
in writing by the party to be bound thereby. No waiver of any of the provisions
of this Employment Agreement shall be deemed to or shall constitute a waiver of
any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided. Any failure
to insist upon strict compliance with any of the terms and conditions of this
Employment Agreement shall not be deemed a waiver of any such terms or
conditions.

13. Acknowledgments of the Executive.

(a) The Executive hereby acknowledges and agrees that: (i) this Employment
Agreement is necessary for the protection of the legitimate business interests
of the Company; (ii) the restrictions contained in this Employment Agreement may
be enforced in a court of law whether or not the Executive is terminated with or
without Cause; (iii) the Executive has no intention of competing with the
Company within the limitations set forth above; (iv) the Executive has received
adequate and valuable consideration for entering into this Employment Agreement;
(v) the Executive’s covenants shall be construed as independent of any other
provision in this Employment Agreement and the existence of any claim or cause
of action the Executive may have against the Company, whether predicated on this
Employment Agreement or not, shall not constitute a defense to the enforcement
by the Company of these covenants; and (vi) the execution and delivery of this
Employment Agreement is a mandatory condition precedent to the Executive’s
receipt of the consideration provided herein.

(b) The Executive acknowledges that the Company is engaged in business in India,
as well as in other countries and that the marketplace for the Company’s
products and services is worldwide. The Executive further covenants and agrees
that the length of term and types of activities restrictions (non-competition
restrictions) contained in this Employment Agreement are reasonable and
necessary to protect the legitimate business interests of the Company because of
the scope of the Company’s business.

 

6



--------------------------------------------------------------------------------

(c) In the event that a court of competent jurisdiction shall determine that one
or more of the provisions of Section 7 or 8 are so broad as to be unenforceable,
then such provision shall be deemed to be reduced in scope or length, as the
case may be, to the extent required to make Section 7 or 8, as applicable,
enforceable. If the Executive violates the provisions of Section 7 or 8, the
periods described therein shall be extended by that number of days which equals
the aggregate of all days during which at any time any such violations occurred.
The Executive acknowledges that the offer of employment by iGATE and the
compensation payable for entering into this Employment Agreement is sufficient
consideration for the Executive’s agreement to the restrictive covenants set
forth in Sections 7 and 8.

14. Full Understanding. The Executive acknowledges that he has been afforded the
opportunity to seek legal counsel, he has carefully read and fully understands
all of the provisions of this Employment Agreement and that he, in consideration
for the compensation set forth herein, is voluntarily entering into this
Employment Agreement.

15. Severability. This Employment Agreement supersedes all prior agreements,
written or oral, between the parties hereto concerning the subject matter
hereof. Whenever possible, each provision of this Employment Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Employment Agreement is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Employment Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein. The
restrictive covenants stated herein may be read as if separate and apart from
this Employment Agreement and shall survive the termination of the Executive’s
employment with iGATE for any reason.

16. Entire Agreement. This Employment Agreement, the other agreements provided
for herein and the Attachments attached hereto, set forth the entire
understanding of the parties with respect to the subject matter hereof, and
supersedes all prior contracts, agreements, arrangements, communications,
discussions, representation and warranties, whether written or oral, between
iGATE and the Executive.

17. Governing Law; Jurisdiction. All disputes arising between the parties shall
be settled under the provisions of the [Indian] Arbitration and Conciliation Act
1996. The Parties agree (i) that the arbitration proceedings will be conducted
in Bangalore; and (ii) the panel of arbitration shall consist of three
(3) members, one each appointed by the Parties and the third appointed by the
nominee arbitrators by consensus. Notwithstanding anything to the contrary, the
parties agree that this Employment Agreement shall be construed and enforced in
accordance with, and the rights of parties shall be governed by the laws of
India, without giving effect to the conflict of law provisions thereof. Subject
to the terms of this Employment Agreement, the courts at Bangalore, Karnataka
shall have exclusive jurisdiction to entertain any suit, dispute, litigation or
legal proceedings in respect of or under this Employment Agreement.

18. Assignment. The Company shall have the right to assign this Employment
Agreement to any Affiliate or to any other Person in connection with a merger,
consolidation or restructuring involving the Company, or a sale or transfer of
the business or substantially all of the assets of the Company, and the
Executive agrees to be obligated by this Employment Agreement to any such
assignee. The Executive may not assign this Employment Agreement.

 

7



--------------------------------------------------------------------------------

19. Notices. Any notice or other communication required or permitted to be given
under this Employment Agreement shall be in writing and shall be duly given if
delivered, or if sent by prepaid registered mail or if transmitted by facsimile
to a party at its address set forth below:

 

(a)    to iGATE at:    Address:    158-162P & 165P-170P, EPIP, Phase II,      
Whitefield, Bangalore 560 066, Karnataka, India       Attention: Company
Secretary       Facsimile No: 080- 4125 9191 (b)    To The Executive at:   
Address:    No.132B(Old No. 57/1),ECC Road,       Whitefield, Bangalore –
560066, Karnataka, India

or to such other address as the party to whom such notice is to be given shall
have last notified the party giving the notice in the manner provided in this
Section 19. Any notice delivered to the party to whom it is addressed in the
manner provided in this Section 19 shall be deemed to have been given and
received on the day it is so delivered at such address, provided that if such
day is not a business day, then the notice shall be deemed to have been given
and received on the next business day, then the notice shall be deemed to have
been given and received on the next business day. Any notice sent by prepaid
registered mail shall be deemed to have been given and received on the fifth
business day following the date of its mailing. Any notice transmitted by
facsimile shall be deemed given and received upon receipt of a confirmed answer
back following transmission.

20. Counterparts. This Employment Agreement may be executed in counterparts,
each of which will be deemed an original, but both of which together will
constitute one and the same instrument.

21. Headings. The headings used in this Employment Agreement are for convenience
only and are not to be considered in construing or interpreting this Employment
Agreement.

22. Survival. The provisions of Sections 7, 8, 9, 10, 11, 13, 17 and this
Section 22 of this Employment Agreement shall survive the termination of the
Executive’s employment with the Company for any reason.

23. Indebtedness: If the Executive becomes indebted to the Company for any
reason, the Company may, if it so elects, set off the whole or part of such
outstanding amount from any amount due and payable to the Executive.

24. Waiver: No waiver of any of the provisions of this Agreement by the Company
shall be deemed to or shall constitute a waiver of any other provisions of this
Agreement nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided. Any failure on the part of the Company to insist upon strict
compliance with any of the terms and conditions of this Agreement shall not be
deemed a waiver of any of the terms contained in this Agreement.

 

8



--------------------------------------------------------------------------------

25. Conflicts: The Executive’s performance of the provisions of this Agreement
shall not breach and/or constitute a breach of the Executive obligations to any
other person or entity and the Executive has not and will not at any time
hereafter enter into any oral/written agreement in conflict with the provisions
of this Agreement.

26. The Executive agrees that it has been given the opportunity to read the
terms and conditions of the various policies, procedures and processes of the
Company (collectively the “Company Policies”) including the Company’s Quality
Management System, Corporate Security Policy and Human Resource Policies. The
Executive further agrees that the Executive will be bound to all the terms and
conditions of the Company Policies. The Executive understands that the Company
Policies are subject to review and may be modified periodically and all such
modified Company Policies shall be applicable to the Executive.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS EMPLOYMENT AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO
THIS EMPLOYMENT AGREEMENT.

 

iGATE Global Solutions Limited     By:  

   /s/ Srinivas Rao Kandula

   

/s/ Suresh Anantha Narayanan

  Name:   Srinivas Rao Kandula     Suresh Anantha Narayanan   Title:   Global
Head Human Resource    

 

9



--------------------------------------------------------------------------------

ATTACHMENT A

1. Base Annual Salary: Rs.57,00,000/- (Rupees Fifty Seven Lakhs Only) provided
that the Board of Directors of the Company ( Board ) may, at their discretion,
review the base salary from time to time and grant such increments, not
exceeding 33.33% of the then base salary at any one time, as may be deemed
appropriate provided that the annual base salary shall not exceed Rs.85,50,000/-
( Rupees Eighty Five Lakhs Fifty Thousand Only).

2. Annual Performance Based Incentive. An annual performance based incentive
upto Rs.28,50,000/-( Rupees Twenty Eight Lakhs and Fifty Thousand Only) based on
the performance criteria determined by the Board provided the Board may, at its
discretion based upon the review of the performance of the Company and the
contribution of the Executive, revise the Annual Performance Based Incentive to
a higher amount not exceeding Rs.51,65,000/- ( Rupees Fifty One Lakhs and Sixty
Five Thousand Only) per annum. The Annual Performance Based Incentive shall be
paid quarterly/half yearly or annually as the Board may determine.

2. Expenses. iGATE will reimburse all properly documented expenses reasonably
related to the Executive’s performance of the Executive’s duties hereunder in
accordance with its standard policy.

3. Holidays. The Executive will be entitled to avail of holidays as per the
policies of iGATE in force from time to time.

 

4. Benefits. The Executive’s entitlement to the benefit schemes of iGATE shall
be in accordance with the applicable law and as per iGATE policies in force from
time to time. The Executive is entitled to join the benefit schemes of iGATE,
which may include health or other insurance packages, if iGATE decides to offer
these to its employees. The Executive understands that, if offered, the terms of
these schemes may be changed from time to time by iGATE and agrees to keep
himself informed of the same.

In addition to the above, the Executive will be entitled to the following
benefits:

 

  a) Provision of telephones, fax and Internet access at his residence;

 

  b) Fees for one club membership, including admission fees but not including
life membership and such other benefits and perquisites, if any, extended to
other senior executives of the Company, or as the Company may introduce from
time to time.

 

  c) Entitled to participate in the Company / Holding Companies Stock Option
Plan as may be applicable to other senior employees of the Executive’s level.

No sitting fee shall be paid to the Executive for attending the meetings of the
Board of Directors or any Committee thereof.

The Executive shall report to the Board of Directors of the Company on all
matters relating to the Company.

 

10



--------------------------------------------------------------------------------

ATTACHMENT B

CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY

PROTECTION AGREEMENT

This Confidential and Intellectual Property Protection Agreement (the
“Agreement”) is made as of the 11th. day of April, 2006 (the “Effective Date”)
by and between

I. iGATE Global Solutions Limited, a company incorporated under the Companies
Act, 1956, its registered office at 158-162p & 165p-170p, EPIP, Phase II,
Whitefield, Bangalore 560 066 (the “Company or iGATE”), which term shall unless
repugnant to the context and meaning thereof mean and include its successors,
nominees and permitted assigns.

AND

II. Mr. Suresh Anantha Narayanan aged 41 years and residing at No.132B(Old
No. 57/1),ECC Road, Whitefield, Bangalore – 560066, Karnataka,India
(“Executive”) which term shall unless repugnant to the context and meaning
thereof mean and include his successors, nominees and permitted assigns.

RECITALS

WHEREAS, the Executive has been employed by the Company as Chief Delivery
Officer and Member of the Board, and that in the performance of the Executive’s
duties in such capacity, the Executive may acquire Confidential Information or
Trade Secrets (as those terms are defined below) relating to the Company’s
business (or that of its Affiliates or Customers) and the Executive may develop
copyrightable works, inventions or improvements relating to the Company’s
products and business (or that of its Affiliates); and

WHEREAS, it is the understanding between the Company and the Executive that the
Company shall have certain rights in such Confidential Information, Trade
Secrets, copyrightable works, inventions and improvements;

NOW, THEREFORE, in consideration of the Company’s agreement to employ the
Executive and the salary and other compensation paid to the Executive by the
Company during Executive’s employment by the Company, the Executive agrees as
follows:

1. Definitions. Unless specifically defined herein, the following terms shall
have the meaning assigned to them under this Section 1:

(a) “Affiliate” with respect to a specified Person, means any other Person
(a) directly or indirectly controlling, controlled by or under common control
with such specified Person; or (b) who is a Relative of such Person or their
Affiliate; provided, however, that, for purposes of this definition, the terms
“controlling”, “controlled by” or “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, or the power to elect
or appoint a majority of the directors, managers, partners or other individuals
exercising similar authority with respect to such Person;

 

11



--------------------------------------------------------------------------------

(b) “Company” shall mean iGATE and any Affiliate or joint venture of iGATE,
including any direct or indirect holding company or subsidiary of iGATE, as well
as any of their respective operating divisions;

(c) “Confidential Information” shall include, but is not necessarily limited to,
any information which may include, in whole or part, information concerning the
Company’s accounts, sales, sales volume, sales methods, sales proposals,
customers or prospective customers, prospect lists, Company manuals, formulae,
products, processes, methods, financial information or data, compositions,
ideas, improvements, inventions, research, computer programs, computer related
information or data, system documentation, software products, patented products,
copyrighted information, know how and operating methods and any other trade
secret or proprietary information belonging to the Company or relating to the
Company’s affairs that is not public information;

(d) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to the Executive as a result of the Executive ‘s access to the
Company’s business information, Confidential Information, customer lists or
customer account information (including any Person to whom the Company makes a
written proposal to provide services during the term of the Executive’s
employment with the Company); (ii) that is a business entity or individual with
whom the Company has a valid and subsisting contract as of the date of this
Agreement; or (iii) a business entity or individual with whom the Company enters
into a valid contract during the term of this Agreement;

(e) “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, unincorporated society, governmental
authority, association or trust or any other entity or organisation; and

(f) “Trade Secret” means any useful process, machine or other device or
composition of matter which is new and which is being used or studied by the
Company and is not described in a patent or described in any literature already
published and distributed externally by the Company; the source code or
algorithms of any software developed or owned by the Company; any formula, plan,
tool, machine, process or method employed by the Company, whether patentable or
not, which is not generally known to others; business plans and marketing
concepts of the Company; marketing or sales information of the Company;
financial information or projections regarding the Company or potential
acquisition candidates of the Company; financial, pricing and/or credit
information regarding clients or vendors of the Company; a listing of names,
addresses or telephone numbers of Customers or clients of the Company; internal
corporate policies and procedures of the Company; and any other undisclosed
information protected in accordance with any applicable law.

2. The Executive hereby acknowledges and agrees that each of the copyrightable
works authored by the Executive (including, without limitation, all software and
related documentation and all web site designs), alone or with others, during
the Executive’s employment by the Company shall be deemed to have been to be
works prepared by the Executive within the scope of the Executive ‘s employment
by the Company and, as such, shall be deemed to be “works made in the course of
employment under a contract of service” under Indian copyright laws from the
inception of creation of such copyrightable works. In the event that any of such
copyrightable works shall be deemed by a court of competent jurisdiction not to
be a “works made in the course of employment under a contract of service”, this
Agreement shall operate as an irrevocable assignment by the Executive to the
Company of all right, title and interest in, and to, such copyrightable works,
including, without limitation, all worldwide copyright interests therein, in
perpetuity. The fact that such copyrightable works are created by the Executive
outside of the Company’s facilities or other than during the

 

12



--------------------------------------------------------------------------------

Executive’s working hours with the Company shall not diminish the Company’s
rights with respect to such works which otherwise fall within this paragraph 2.
The Executive agrees to execute and deliver to the Company such further
instruments or documents as may be requested by the Company in order to
effectuate the purposes of this paragraph 2.

3. The Executive shall promptly and fully disclose to the Company all inventions
or improvements made or conceived by the Executive, solely or with others,
during the Executive’s employment by the Company and, where the subject matter
of such inventions or improvements results from or is suggested by any work
which the Executive may do for, or on behalf of, the Company or relates in any
way to the Company’s products, business or operations (or that of its
Affiliates), the Company shall have all rights to such inventions and
improvements, whether they are patentable or not. The fact that such inventions
and improvements are made or conceived by the Executive outside of the Company’s
facilities or other than during the Executive’s working hours with the Company
shall not diminish the Company’s rights with respect to such inventions or
improvements which otherwise fall within this paragraph 3.

4. Notwithstanding anything in this Agreement, the Company shall have no rights
pursuant to this Agreement in any invention of the Executive made during the
term of the Executive’s employment by the Company, if such invention has not
arisen out of, or by reason of, the Executive’s work with the Company or does
not relate to the products, business or operations of the Company or that of its
Affiliates, although the Executive r shall nonetheless inform the Company of any
such invention.

5. At the request of the Company, either during or after termination of the
Executive’s employment by the Company, the Executive shall execute, or join in
executing, all papers or documents required for the filing of patent
applications in India and such foreign countries as the Company may elect, and
the Executive shall assign all such patent applications to the Company or its
nominee, and shall provide the Company or its agents or attorneys with all
reasonable assistance in the preparation and prosecution of patent applications,
drawings, specifications and the like, all at the expense of the Company, and
shall do all that may be necessary to establish, protect and maintain the rights
of the Company or its nominee in the inventions, patent applications and
specifications in accordance with the spirit of this Agreement.

6. The Executive shall treat as confidential all Trade Secrets and Confidential
Information belonging to the Company (or information belonging to third parties
to which the Company shall owe an obligation of secrecy), which is disclosed to
the Executive, or which the Executive may acquire or develop, or which the
Executive may observe in the course of the Executive’s employment by the Company
and which at the time of disclosure is not previously known to the Executive,
and not known or used by others in the trade generally, and the Executive shall
not disclose, publish or otherwise use, either during or after termination of
the Executive’s employment by the Company, any such Trade Secrets or
Confidential Information without the prior written consent of the Company except
that the Executive may disclose such Confidential Information to Persons who
need to know such Confidential Information during the course and within the
scope of Executive’ employment. Notwithstanding the foregoing, the
confidentiality obligations of this paragraph 6 will not apply to information
which: (a) The Executive is compelled to disclose pursuant to any applicable law
or any order of any court of competent jurisdiction or any competent judicial,
governmental or regulatory body; (b) can be shown to have been generally
available to the public other than as a result of a breach by the Executive of
his confidentiality obligations herein contained; or (c) can be shown to have
been provided to the Executive by a third party who obtained such information
other than from the Executive or other than as a result of a breach by the
Executive of his confidentiality obligations herein contained.

 

13



--------------------------------------------------------------------------------

7. Upon termination of employment with Company for any reason, the Executive
shall promptly deliver to Company the originals and copies of all
correspondence, drawings, manuals, computer related or generated information,
letters, notes, notebooks, reports, prospect lists, customer lists, flow charts,
programs, proposals, and any documents concerning Company’s business, Customers
or suppliers and, without limiting the foregoing, will promptly deliver to
Company any and all other documents or materials containing or constituting
Confidential Information or Trade Secrets. The Executive agrees to maintain the
integrity of all stored computer information and agrees not to alter damage or
destroy said computer information before returning it to Company.

8. The Executive shall keep and maintain adequate and current written records of
all Trade Secrets and Confidential Information made by the Executive (solely or
jointly with others) during the term of employment (“Records”). The Records may
be in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks and any other format. The Records will be
available to and remain the sole property of the Company at all times. The
Executive shall not remove such Records from the Company’s place of business
except as expressly permitted by the Company.

9. This Agreement shall in no way alter, or be construed to alter, the terms and
conditions of any employment agreement entered into by The Executive with the
Company. The Company may utilize any portion of the Executive’s employment
agreement to enforce the terms and conditions set forth herein and remedy any
violation of this Agreement. The Company has the exclusive right to assign this
Agreement.

10. The parties agree that this Agreement shall be governed by the laws of the
Republic of India. Jurisdiction and venue is exclusively limited in any
proceeding by the Company or the Executive to enforce their rights hereunder to
the courts of Bangalore.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT. I UNDERSTAND THAT I AM REQUIRED TO SIGN THIS AGREEMENT AS A CONDITION
OF MY EMPLOYMENT.

 

The Executive: Suresh Anantha Narayanan Signature: /s/ Suresh Anantha Narayanan
Date: January 1, 2010

 

14